Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 26, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  153786(89)                                                                                       Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  In re HICKS/BROWN, Minors.                                        SC: 153786                                       Justices
                                                                    COA: 328870
                                                                    Wayne CC Family Division:
                                                                    12-506605-NA
  _____________________________________/

         On order of the Chief Justice, the motion of the Michigan Department of Health
  and Human Services for a ten-day extension to the time for all parties to file their
  supplemental briefs is GRANTED. The parties’ supplemental briefs will be accepted as
  timely filed if submitted on or before September 9, 2016.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 August 26, 2016
                                                                              Clerk